 

Exhibit 10.1

INCREASE JOINDER

This INCREASE JOINDER, dated as of June 1, 2017 (this “Increase Joinder”), by
and among LANDMARK INFRASTRUCTURE OPERATING COMPANY LLC, as Borrower (the
“Borrower”), CITIZENS BANK, N.A., as joint lead arranger, joint bookrunner,
syndication agent and an incremental lender (“Citizens Bank”) and ING Capital
LLC, as joint lead arranger, joint bookrunner, documentation agent and an
incremental lender (together with Citizens Bank, collectively, the “Incremental
Lenders”)  is entered into with respect to that certain Amended and Restated
Credit Agreement, dated as of November 19, 2014 (as further amended, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, LANDMARK INFRASTRUCTURE PARTNERS LP, the banks
and other financial institutions from time to time party thereto as lenders (the
“Lenders”), SUNTRUST BANK, as administrative agent (in such capacity, the
“Administrative Agent”) and the other agents party thereto.

A.

Section 2.22 of the Credit Agreement provides that the Borrower may, from time
to time, request Incremental Commitments in an aggregate amount not to exceed
$200,000,000 subject to adjustments as set forth therein and subject to the
terms and conditions set forth therein.

B.

The Borrower desires to incur Incremental Commitments pursuant to Section 2.22
of the Credit Agreement in an aggregate principal amount of $85,000,000 (the
“Incremental Facility”), which will be used by the Borrower and its subsidiaries
from time to time in accordance with Section 5.9 of the Credit Agreement.

C.

The Incremental Lenders desire to provide Incremental Commitments in the several
amounts set forth on Schedule A hereto.  

D.

Capitalized terms used but not defined herein have the meanings given to such
terms in the Credit Agreement.

In consideration of the premises and the agreements, provisions and covenants
contained herein, the parties hereto hereby agree, on the terms and subject to
the conditions set forth herein, as follows:

SECTION 1.Increase Joinder.

A.This Increase Joinder is an “instrument of joinder” referenced in Section
2.22(c)(i) of the Credit Agreement.  The Borrower, the Administrative Agent and
the Incremental Lenders hereby agree that the Incremental Commitments shall
become effective upon the satisfaction of the conditions set forth in Section 2
hereof (the date on which such conditions are satisfied, the “Increase Amount
Date”).  

B.The Borrower, the Administrative Agent and the Incremental Lenders hereby
agree that the Incremental Commitments and Revolving Loans made with respect
thereto shall have terms identical to those of the existing Revolving
Commitments and the existing Revolving Loans (other than with respect to upfront
fee pricing).  After giving effect hereto on the Increase Amount Date, the
Incremental Commitments shall be deemed to be Revolving Commitments and the

 



--------------------------------------------------------------------------------

 

Revolving Commitments shall be deemed increased by the amount of the Incremental
Facility.  Each Incremental Lender’s Incremental Commitment shall be in the
amount set forth on Schedule A hereto.  The Revolving Commitments of the
existing Lenders and the Incremental Lenders shall be adjusted as provided in
Section 2.22(c) of the Credit Agreement and as further provided on Schedule A
hereto.

SECTION 2.Conditions Precedent.  The occurrence of the Increase Amount Date is
subject to the following conditions:

A.the Administrative Agent shall have received signature pages for this Increase
Joinder from the Borrower, the Guarantors and the Incremental Lenders;

B.the Administrative Agent shall have received from the Borrower (i) a
certificate of a Responsible Officer, in form and substance reasonably
acceptable to the Administrative Agent, certifying that each of the conditions
in Section 2.22(a) of the Credit Agreement (including, for the avoidance of
doubt, the conditions set forth in Section 3.2 of the Credit Agreement) has been
satisfied and attaching evidence of appropriate corporate authorization on the
part of the Borrower with respect to the Incremental Facility and authorizing
the execution, delivery and performance of this Increase Joinder and the
transactions contemplated hereby and (ii) an opinion of counsel of the Borrower
with respect to the Incremental Facility, in form and substance reasonably
acceptable to the Administrative Agent;

C.the Borrower shall have provided written notice of its request for the
Incremental Facility, which notice shall include all such information required
by Section 2.22(b) of the Credit Agreement and shall have been delivered to the
Administrative Agent at least ten (10) Business Days (or such shorter period as
agreed by the Administrative Agent) prior to the Increase Amount Date;

D.The Borrower shall have paid all amounts owed pursuant to Section 2.13 of the
Credit Agreement in connection with the provision of the Incremental
Commitments;

E.The Borrower shall have paid all amounts owed pursuant to Section 8 hereof;
and

F.The Borrower shall have paid to the Administrative Agent, for the benefit of
each Incremental Lender, a fee equal to 0.50% of the aggregate amount of each
such Incremental Lender’s Incremental Commitment on the Increase Amount Date;
and the Borrower shall have paid to SunTrust Robinson Humphrey, Inc., as lead
arranger with respect to this Increase Joinder, such fees as the Borrower and
SunTrust Robinson Humphrey, Inc. have separately agreed to.

SECTION 3.Post-Closing. Within fifteen (15) days of the Increase Amount Date, or
such later date as the Administrative Agent shall agree in its sole discretion,
the Administrative Agent shall have received all original certificates
evidencing all issued and outstanding shares of Capital Stock of the
Subsidiaries owned by a Loan Party (subject in all respects to the definition of
Excluded Assets) and not delivered to the Agent prior to the date hereof,
together with stock or membership interest powers or other appropriate
instruments of transfer executed in blank.

SECTION 4.Representations and Warranties.  The Borrower represents and warrants
to the Administrative Agent and each of the Lenders that the execution, delivery
and performance by

2

 

 



--------------------------------------------------------------------------------

 

the Borrower of this Increase Joinder is within the Borrower’s organizational
powers and has been duly authorized by all necessary organizational action on
the part of the Borrower.  This Increase Joinder has been duly executed and
delivered by the Borrower and constitutes, a valid and binding obligation of the
Borrower, enforceable against it in accordance with its terms, except as may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and by general principles of
equity.  The execution, delivery and performance by the Borrower of this
Increase Joinder will not violate any Requirement of Law in any material
respect, will not violate or result in a default under any Material Agreement of
any Loan Party or any of such Person’s assets or give rise to a right thereunder
to require any payment to be made by any Loan Party, except for violations,
defaults or the creation of such rights that could not reasonably be expected to
result in a Material Adverse Effect.

SECTION 5.Credit Agreement.  Except as specifically provided hereby, the Credit
Agreement shall continue in full force and effect in accordance with the
provisions thereof as in existence on the date hereof.  After the Increase
Amount Date, any reference to the Credit Agreement in any Loan Document shall
mean the Credit Agreement as modified hereby.  This Increase Joinder shall be a
Loan Document for all purposes.

SECTION 6.Applicable Law.  This Increase Joinder shall be construed in
accordance with and governed by the law (without giving effect to the conflicts
of law principles thereof except for Sections 5-1401 and 5-1402 of the New York
General Obligations Law) of the State of New York.

SECTION 7.Counterparts.  This Increase Joinder may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute one contract.  Delivery of an executed signature
page of this Increase Joinder by facsimile or “pdf file” transmission shall be
effective as delivery of a manually executed counterpart hereof.

SECTION 8.Expenses.  The Borrower agrees to reimburse the Administrative Agent
for the reasonable out-of-pocket expenses incurred by it in connection with this
Increase Joinder, including the reasonable and documented fees, charges and
disbursements of Sidley Austin LLP, counsel for the Administrative Agent.

SECTION 9.Affirmation of Guarantors.  Each of the undersigned Guarantors
consents to the increase in the Aggregate Commitments and ratifies and confirms
that the Guaranty and Security Agreement executed by it and each other Loan
Document executed by it continues in full force and effect and is not released,
diminished, impaired, reduced, or otherwise adversely affected, and all of its
obligations thereunder are hereby ratified and confirmed.  Without limiting the
foregoing, each Guarantor affirms that all Obligations under the Credit
Agreement as modified by the increase in Aggregate Commitments herein contained
are included in the “Obligations” as defined in the Guaranty.

SECTION 10.Headings.  The Section headings used herein are for convenience of
reference only, are not part of this Increase Joinder and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Increase Joinder.

 

3

 

 



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Increase Joinder to be
duly executed by their respective authorized officers as of the day and year
first written above.

 

LANDMARK INFRASTRUCTURE OPERATING COMPANY LLC, as Borrower

 

 

 

 

By:

 

/s/ George P. Doyle

 

 

Name:

George Doyle

 

 

Title:

Chief Financial Officer

 

GUARANTORS:

LANDMARK INFRASTRUCTURE PARTNERS LP,

 

By:

Landmark Infrastructure Partners GP LLC,

 

 

its general partner

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ George P. Doyle

 

 

Name:

George Doyle

 

 

Title:

Chief Financial Officer

[Signature Page to Incremental Joinder]

 



--------------------------------------------------------------------------------

 

LANDMARK INFRASTRUCTURE ASSET OPCO LLC

LANDMARK INFRASTRUCTURE OPCO-R LLC

LANDMARK PR ACQUISITION COMPANY LLC

LD ACQUISITION COMPANY LLC

LD ACQUISITION COMPANY 2 LLC

LD ACQUISITION COMPANY 5 LLC

LD ACQUISITION COMPANY 6 LLC

LD ACQUISITION COMPANY 7 LLC

LD ACQUISITION COMPANY 11 LLC

LD ACQUISITION COMPANY 12 LLC

MCCRARY HOLDINGS I, LLC

MD7 FUNDING ONE, LLC

MD7 CAPITAL THREE, LLC

VERUS MANAGEMENT TWO, LLC

 

 

 

By:

 

/s/ George P. Doyle

 

Name:

George Doyle

 

Title:

Chief Financial Officer

 

 

 




[Signature Page to Incremental Joinder]

 



--------------------------------------------------------------------------------

 

Citizens Bank, N.A.,
as Joint Lead Arranger, Joint Bookrunner, Syndication Agent and an Incremental
Lender

 

By:

 

/s/ Kerri Colwell

 

Name: Kerri Colwell

 

Title: Senior Vice President

 

 

 

[Signature Page to Incremental Joinder]

 



--------------------------------------------------------------------------------

 

ING Capital LLC,
as Joint Lead Arranger, Joint Bookrunner, Documentation Agent and an Incremental
Lender

 

By:

 

/s/ Valtin Gallani

 

Name: Valtin Gallani

 

Title: Director

 

 

 

 

 

 

By:

 

/s/ Pam Rothweiler

 

Name: Pam Rothweiler

 

Title: Managing Director

 

 

 

 

[Signature Page to Incremental Joinder]

 



--------------------------------------------------------------------------------

 

Acknowledged and Accepted by:

SUNTRUST BANK,
as Administrative Agent

By:

 

/s/ Samantha Sanford

 

Name:

Samantha Sanford

 

Title:

Vice President

 

 

 

[Signature Page to Incremental Joinder]

 



--------------------------------------------------------------------------------

 

Schedule A

Incremental Commitments and Resulting Revolving Commitments

Incremental Commitments:

Lender

Incremental Commitment

Citizens Bank

$50,000,000

ING

$35,000,000

Total

$85,000,000

 




A-1

--------------------------------------------------------------------------------

 

Revolving Commitments:

Lender

Existing Revolver

Incremental
Commitment

New Revolver

% Total

SunTrust Bank

$50,000,000

 

$50,000,000

13.6%

Texas Capital Bank

50,000,000

 

50,000,000

13.6%

Citizens Bank

-

$50,000,000

50,000,000

13.6%

Raymond James

40,000,000

 

40,000,000

10.9%

Green Bank

35,000,000

 

35,000,000

9.5%

ING

-

35,000,000

35,000,000

9.5%

City National Bank

32,000,000

 

32,000,000

8.7%

Cadence Bank

30,000,000

 

30,000,000

8.2%

Royal Bank of Canada

25,000,000

 

25,000,000

6.8%

LegacyTexas Bank

20,000,000

 

20,000,000

5.4%

Total

$282,000,000

$85,000,000

$367,000,000

100.0%

 

 

A-2